


109 HRES 856 IH: Recognizing the national marine sanctuaries

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 856
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Ms. Ros-Lehtinen (for
			 herself, Mrs. Capps,
			 Mr. Delahunt,
			 Mr. Case, Mr. Farr, Mr. Davis
			 of Florida, Ms. Pelosi,
			 Mr. Gilchrest,
			 Mr. George Miller of California, and
			 Ms. Eshoo) submitted the following
			 resolution; which was referred to the Committee on Resources
		
		RESOLUTION
		Recognizing the national marine sanctuaries
		  program as critical to managing the ocean and Great Lake resources of the
		  United States, and commending local and State partners and volunteers of the
		  program for their contribution.
	
	
		Whereas the oceans and Great Lakes are critical areas of
			 life-sustaining resources that the Nation must resolve to protect for present
			 and future generations;
		Whereas the national marine sanctuaries program is a vital
			 thread in the larger fabric of ocean science, conservation, and education, and
			 influences how the people of the United States understand and care for the
			 oceans;
		Whereas the program, consisting of more than 400
			 partnerships, exemplifies cooperation between a Federal agency and State and
			 local partners, and these partnerships harness the experience of scientists and
			 other experts to further the research, monitoring, education, outreach, and
			 enforcement goals of the program;
		Whereas the 13 designated national marine sanctuaries
			 provide manageable and accessible areas in which partnerships, research
			 centers, and educators can focus their efforts, and serve as living
			 laboratories, classrooms, and recreation areas for the people of the United
			 States;
		Whereas a process is underway to designate the
			 Northwestern Hawaiian Islands Coral Reef Ecosystem Reserve as the 14th national
			 marine sanctuary;
		Whereas the program depends on thousands of volunteers who
			 contribute tens of thousands of hours, valued at hundreds of thousands of
			 dollars, to the program;
		Whereas in 2005, approximately 3,400 volunteers donated
			 more than 114,000 hours to the program;
		Whereas the program provides millions of school children
			 and adults with key information and was cited in the United States Commission
			 on Ocean Policy report dated September 20, 2004, as one of the leading forces
			 in providing the Nation with ocean education; and
		Whereas the program is an investment in the future of the
			 oceans and protects one of the largest segments of the United States economy,
			 as well as the economies and travel and tourism industries of coastal areas:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 national marine sanctuary program as critical to the management of the ocean
			 and Great Lake resources of the United States;
			(2)recognizes the
			 program as a leading force in promoting ocean education and literacy;
			(3)commends the State
			 and local partners and volunteers of the program for critical management of
			 national marine sanctuaries and devotion to the conservation of these
			 sanctuaries; and
			(4)acknowledges that
			 investing in these sanctuaries will provide economic and other benefits to
			 present and future generations.
			
